Stearne, J.,
Had claimant’s proof, as to an alleged inter vivos gift of the saving fund accounts, *477been solely dependent upon the transfer of the funds to claimant’s own name through decedent’s letter of attorney, it may well be that no substantial dispute would have been shown to exist which necessitated an issue to the common pleas court. However, the learned counsel for exceptant overlooks the effect of the testimony of three witnesses that decedent was alleged to have admitted that decedent had given the funds to claimant. Under such circumstances, the auditing judge was clearly correct in his ruling and for the reasons given by him.
The exceptions are dismissed and the adjudication is confirmed absolutely.